Exhibit 10.2

 

IRREVOCABLE LETTER

 

AMOUNT $1,000,000.00

OF CREDIT #1244

 

U.S. DOLLARS

 

 

 

 

ESTABLISHED 1896

[g129181kgi001.jpg]

“Where PEOPLE comefirst”

 

P.O. DRAWER 529  BILOXI, MISSISSIPPI 39533-0529

(228) 435-5511 • (228) 864-2252 - (800) USE-MINT (873-6468)

FAX (228) 435-8418

 

July 1, 2005

 

Hard Rock Hotel Licensing, Inc.

6100 Old Park Lane

Orlando, FL 32835

 

 

Gentlemen:

 

We hereby establish our clean, irrevocable and unconditional letter of credit
and authorize you to value on us by order of Premier Entertainment Biloxi, LLC,
DBA Hard Rock Hotel and Casino Biloxi for same up to the aggregate amount of One
Million U.S. Dollars ($1,000,000.00 U.S. Dollars) available by your drafts at
sight.

 

Each draft must state on its face that it is drawn under The Peoples Bank,
Biloxi, Mississippi, Letter of Credit No. 1244, and accompanied by a signed
statement from a Hard Rock Hotel Licensing, Inc. official that a named default
has occurred, notice has been given to the licensee of the default and the time
to cure the default has lapsed (ten days).

 

Any draw under this Letter of Credit will be honored upon presentation to this
bank’s main office located at 152 Lameuse Street, Biloxi, Mississippi not later
than December 1, 2007, during normal banking hours.  Except when the amount of
this Letter of Credit is increased, this credit cannot be modified or revoked
without your consent.

 

Except as otherwise expressly stated herein, this letter of credit is subject to
the Uniform Customs and Practice for Documentary Credits (1993 Revision),
International Chamber of Commerce Publication No. 500.  This obligation of The
Peoples Bank under this Letter of Credit is the individual obligation of The
Peoples Bank and is in no way conditioned upon reimbursement or on ability to
perfect any lien, security interest or any other reimbursement.  We hereby agree
with drawers, endorsers and bona fide holders of the draft drawn under and in
compliance with the terms of this credit that the same shall be duly honored on
presentation at the office of the drawee. Partial drawings are permitted.

 

 

Sincerely yours,

 

 

Chevis C. Swetman

A. Wes Fulmer

President and CEO

Senior Vice-President

 

 

 

 

ANNUAL BLESSING OF THE SHRIMP FLEET

 

 

A CEREMONY DATING BACK OVER 300 YEARS

 

WWW.THEPEOPLES.COM

 

--------------------------------------------------------------------------------


 

[g129181kgi001.jpg]

P.O. Drawer 529

Biloxi, MS 39533

 

 

Date:

   7/1/05

 

L/C No.

  1244

 

Gentleman:

 

Please issue an IRREVOCABLE Letter of Credit and transmit it by airmail

 

 cable

 

 as follows:

 

(Advising Bank)

 

For Account of (Applicant)

(If Blank, Correspondent Bank)

 

 

 

 

Premier Entertainment Biloxi, LLC
DBA Hard Rock Hotel and Casino Biloxi

 

 

 

In Favor of (Beneficiary)

 

Amount

 

 

 

Hard Rock Hotel Licensing, Inc.
6100 Old Park Lane
Orlando, FL 32835

 

$1,000,000.00

 

 

Drafts must be presented for negotiation or pre-
sented to Drawee on or before (expiration date)

 

Available by drafts at sight drawn on you when accompanied by the following
documents:

 

Beneficiary’s statement puportedly signed by one of its officials reading
(please state below the exact wording to appear on the statement to be presented
with the draft):

 

“Drawn under The Peoples Bank, Biloxi, Mississippi Letter of Credit No. 1244.

 

 

 

 

 

AGREEMENT

 

In consideration of your issuing, at the request of the Applicant(s) your Letter
of Credit (hereinafter the “Credit”), substantially in accordance with the
foregoing application, the Applicant(s) by its/their signature below, hereby
acknowledges and agrees (jointly and severally) to be bound by the following
terms and conditions:

 

Premier Entertainment Biloxi, LLC

 

 

DBA Hard Rock Hotel and Casino Biloxi

 

 

Applicant

 

Applicant

 

 

 

 

 

PLEASE SIGN

BY:

    /s/[ILLEGIBLE]

 

 

TITLE:

President

 

 

ADDRESS:

777 Beach Blvd

 

 

 

Biloxi, MS 39503

 

 

 

 

 

FOR BANK USE ONLY

 

 

 

Approved By:

 

01-171 Rev. 9/89 - Shaughnessy Printing Co., Biloxi, MS

 

--------------------------------------------------------------------------------


 

COLLATERAL NOTE

 

Renewal of Note No. 

 

$1,000,000.00

 

Biloxi, MS,

 

19

 

On demand, if no demand                                                        
days after date, the undersigned (jointly and severally if more than one)
hereinafter called Maker, promises to pay to the order of THE PEOPLES BANK,
Biloxi, Mississippi
                                                                                                                                 
at the office of THE PEOPLES BANK, Biloxi, Miss, the sum of One Million and
No/100 Dollars with interest from date at the current rate of
                           percent per annum.  Interest is payable
                           and will float at                     % over New York
(Chase Manhattan) prime.

 

Maker has deposited with Bank, as collateral for payment of this and any and all
other liabilities, direct or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising (all hereinafter called “obligation”),
the following property listed below and on the reverse side hereof:

 

Letter of Credit #1244 to Hard Rock Hotel Licensing, Inc:  Interest shall be
computed from date of presentation of Letter of Credit #1244 for payment.

 

hereinafter called Collateral, the market value of which as of this date is
approximately $
                                                                       .

 

In case of a decline in the market value of the Collateral or if the Collateral
shall at any time become unsatisfactory to Bank. Maker agrees upon demand of
Bank to deposit with Bank within two hours after demand additional collateral of
quality and value satisfactory to it and to create a security interest in the
additional collateral in favor of Bank.

 

Bank shall have, but shall not be limited to, the following rights, each of
which may be exercised at any time: (1) to pledge or transfer this note and the
Collateral, and any pledge or transferee shall have all the rights of Bank
hereunder and Bank shall be thereafter relieved from any liability with respect
to any Collateral so pledged or transferred; (2) to transfer the whole or any
part of the Collateral into the name of itself or its nominee; (3) to vote the
Collateral; (4) to notify the obligors on any Collateral to make payment to Bank
of any amounts due thereon; and (5) to take control of any proceeds of
Collateral.

 

Upon the happening of any of the following events, each of which will constitute
a default hereunder, all liabilities of Maker to Bank shall become immediately
due and payable at the option of Bank: (1) failure of Maker or any other party
hereto to perform any agreement hereunder or pay any obligation secured hereby
when due; (2) death of Maker or any other party hereto; (3) filing of any
petition in bankruptcy by or against Maker or any other party hereto;
(4) application for appointment of a receiver for, making of a general
assignment for the benefit of creditors by, or insolvency of Maker or any other
party hereto; or (5) determination by any officer of Bank that a material
adverse change has occurred in the financial condition of Maker or any party
hereto.  Upon occurrence of any such event or at any time thereafter, Bank shall
have the remedies of a secured party under the Uniform Commercial Code of
Mississippi.  Any notice of sale or other intended disposition of the Collateral
by Bank sent to Maker at the address specified below, or such other address of
Makers as may be shown on Bank’s records, at least five days prior to such
action shall constitute reasonable notice to Maker.  Should any part of the
Collateral be offered for sale in satisfaction Maker’s obligations under this
note and should Bank become the purchase thereof, Maker hereby waives and
releases all rights of redemption in and to such Collateral.  Bank may waive any
default before or after the same has been declared without impairing its right
to declare a subsequent default hereunder, this right being a continuing one.

 

In the event of default, it is agreed that the Bank shall have the right to set
off the balance due on this note in whole or in part against any deposits or
monies credited or owing by the Bank to the Maker or any party to this note.

 

Makers shall take all necessary steps to preserve rights against prior parties
to instruments or chattel paper constituting Collateral and shall be responsible
generally for its preservation.  Notwithstanding any provision in this note or
in any other agreement with Bank, this note is not secured by any household
goods (as defined in Federal Reserve Board Regulation AA, Subpart(B), unless the
household goods are identified in a security agreement and either (1) are
purchased with the proceeds of this note or (2) this note is a refinancing of
such earlier purchase money note.  Such purchase money household goods shall
only secure the purchase money note and any refinancing thereof.

 

Maker and all parties hereto waive protest of this note.  If this note is not
paid when due, Maker and all other parties hereto agree to pay all costs and
expenses of collection, including a reasonable attorney’s fee.  Bank shall in no
event be liable to any party hereto for failure to collect this note, in whole
or in part.

 

 

 

 

Premier Entertainment Biloxi, LLC

LIFE INSURANCE

o

 

DBA Hard Rock Hotel and Casino Biloxi

CHARGE MONTHLY

o

 

 

 

 

 

 

Phone No.

 228-386-5007

 

PLEASE SIGN  

/s/ [ILLEGIBLE]

Tax I.D.

  20-0495680

 

 

 

111 Lameuse Street

 

 

 

Suite 104

 

 

 

Biloxi, Ms 39530

 

 

 

 

 

 

 

 

 

Approved by:

Reviewed by:

 

--------------------------------------------------------------------------------